Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 2, 6, 7, 19, 20, 27, 36, 37, 42, 50, 67, 72, 74, 77, 86 and 92 are currently pending in the instant application.  Applicants have amended claims 1, 6, 19, 27, 37, 42, 50, 67, 72, canceled claims 10, 11, 14 and 17 and added new claim 92 in an amendment filed on February 1, 2022.  Claims 1, 2, 19, 20, 27, 36, 37, 42, 50, 67, 74 and 92 are rejected, claims 6 and 7 are objected, claim 72 is considered allowable and claims 77 and 86 are withdrawn from consideration in this Office Action.

I.	Response to Remarks
Applicants’ amendment, filed on February 1, 2022,  has overcome the rejection of claims 1, 2, 10, 11, 14, 17, 19, 20, 27, 36, 37, 42, 50, 67 and 74 under 35 USC 102(a)(1) as being anticipated by Chern, et al. or Kamiya, et al. or Murakami, et al. or Salituro, et al.; the rejection of claims 1, 2, 10, 11, 14, 17, 19, 20, 27, 36, 37, 42, 50, 67, 72 and 74 under 35 USC 102(a)(2) as being anticipated by Uehara, et al.; the objection of claims 6 and 7 as being dependent upon a rejected based claim; and the objection of claims 1, 2, 6, 7, 10, 11, 14, 17, 19, 20, 27, 36, 37, 42, 50, 67, 72, 74, 77 and 86 as containing non-elected subject matter. The above rejections and objections are withdrawn.  
Applicants’ amendment, filed on February 1, 2022, has not overcome the rejection of the claims under 35 USC  102(a)(1) as being anticipated by Owa, et al. 

II.	Rejection(s)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 19, 20, 27, 36, 37, 42, 50, 67, 74 and 92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanada, et al. (Accession No. 2003:221507, CAPLUS) or Nagai, et al. (Accession No. 2002:439077, CAPLUS) or Owa, et al. (Accession 2004:902219, CAPLUS) or Owa, et al. (Accession No. 2006:1217188, CAPLUS). The instant invention claims 

    PNG
    media_image1.png
    713
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    673
    648
    media_image2.png
    Greyscale

The Hanada, et al. reference teaches indole derivatives such as 
    PNG
    media_image3.png
    252
    322
    media_image3.png
    Greyscale
 wherein D is NH; A is CH; B is C-Cl; X is C; Y is 
    PNG
    media_image4.png
    91
    150
    media_image4.png
    Greyscale
 , K is CH;  each J is CH; each G is CH and Z is CR9 and R9 is -C(O)N(R11)2 wherein one R11 is H and the other is Me (See RN 165668-93-9).  These compounds are lymphocytic activation inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Nagai, et al. reference teaches indole derivatives such as 
    PNG
    media_image5.png
    279
    317
    media_image5.png
    Greyscale
 wherein D is NH; A is C-Me; B is C-Me; X   
The Owa, et al. reference (Accession No. 2006:1217188) teaches indole derivatives such as 
    PNG
    media_image6.png
    192
    296
    media_image6.png
    Greyscale
 wherein D is NH; A is CH; B is C-H; X is C; Y is 
    PNG
    media_image4.png
    91
    150
    media_image4.png
    Greyscale
, K is CH; one of E is C-Br and the other  E  is CH; Z is C-OMe; both J are CH and both G are CH (See RN 247186-85-2).  These compounds are cytoplasmic malate dehydrogenase inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Owa, et al. reference (Accession No. 2004:902219   ) teaches indole 
    PNG
    media_image7.png
    251
    313
    media_image7.png
    Greyscale
 wherein D is NH; A is CH; B is C-Cl; X is C; Y is 
    PNG
    media_image4.png
    91
    150
    media_image4.png
    Greyscale
, K is CH; both of E is CH; Z is C-N(Me)C(O)Me; both J are CH and both G are CH (See RN 165668-51-9).  These compounds are antitumor.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 19, 20, 27, 36, 37, 42, 50, 67, 74 and 92 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Owa, et al. (Accession 2004:902219, CAPLUS) or Owa, et al. (Accession No. 2006:1217188, CAPLUS). Applicants claim 
    PNG
    media_image8.png
    720
    557
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    679
    661
    media_image9.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Owa, et al. teaches indole compounds are antitumor compounds (2006:1217188)  and the Owa, et al. teaches indole compounds that are cytoplasmic malate dehydrogenase inhibitors (2004:902219). 

    PNG
    media_image10.png
    255
    345
    media_image10.png
    Greyscale
, for example, wherein D is NH; A is CH; B is C-Cl; X is C; Y is 
    PNG
    media_image4.png
    91
    150
    media_image4.png
    Greyscale
, K is CH; both of E is CH; Z is C-C(O)NH2; both J are CH and both G are CH (See RN 165668-51-9).

The Owa, et al. (Accession No. 2004: 902219) teaches 

    PNG
    media_image11.png
    237
    280
    media_image11.png
    Greyscale
, for example, D is NH; A is CH; B is C-CN; X is C; Y is 
    PNG
    media_image4.png
    91
    150
    media_image4.png
    Greyscale
, K is CH; one of E is C-Br and the other  E  is CH; Z is C-NH2; both J are CH and both G are CH (See RN 433703-96-9).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Owa, et al. (2006:1217188) and the instant invention is that the prior art’s compound has a substituent -C(O)NH2 wherein both R11 are H whereas the instant compounds can have one R11 that is H and the other is Me.  The difference would be Me vs. H

	The difference between the prior art of Owa, et al. (2004:902219) and the instant invention is that the prior art’s compound has a substituent -NH2 wherein both R13 are H whereas the instant compounds can have one R13 that is H and the other is Me.  The difference would be Me vs. H

	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In Ex parte Bluestone, 135 USPQ 199, it was well established that the interchange of alkyl and hydrogen is obvious in and of itself.  Primary and secondary amines are interchangeable as are secondary and tertiary amines. For example, it is obvious to prepare a secondary amine substitute with a methyl when the art teaches a primary amine with a reasonable expectation of success.  Specifically, a primary and a secondary amine are considered obvious variants that are expected to have similar biological activities and are obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare obvious variants based on the teachings of the compounds in the prior art.  For example, a skilled artisan would be motivated to prepare a methyl substituted amine or amide instead of a hydrogen substituted amine or amide as seen in both prior art references of Owa, et al. (Accession No. 2006:1217188) and Owa, et al.(Accession No. 2004: 902219).  A strong prima facie obviousness has been established.


III.  Objections
Dependent Claim Objections
Dependent Claims 6 and 7 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


IV.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626